     Case 2:16-cr-00012 Document 182 Filed 03/19/21 Page 1 of 5 PageID #: 558



                       UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT CHARLESTON


UNITED STATES OF AMERICA


v.                                     CRIMINAL ACTION NO. 2:16-00012-01


JOSHUA MICHAEL WALLS


            SUPERVISED RELEASE REVOCATION AND JUDGMENT ORDER
                      MEMORANDUM OPINION AND ORDER


             On March 11, 2021, the United States of America

appeared by Nicholas M. Miller, Assistant United States

Attorney, and the defendant, Joshua Michael Walls, appeared in

person and by his counsel, John H. Tinney, Jr., Esq., pursuant

to the court’s order of February 26, 2021, for a hearing on a

Motion to Withdraw as Counsel filed on February 23, 2021, by

John H. Tinney, Jr., and a final hearing on a petition and

amended petition submitted by United States Probation Officer

Patrick M. Fidler, seeking revocation of supervised release,

which hearing is continued from the October 29, 2020, revocation

hearing, following which the parties filed briefing by the

defendant on October 30, 2020, and briefing by the United States

on December 2, 2020, to which there were attached two reports by

the West Virginia State Police Laboratory of analysis under
  Case 2:16-cr-00012 Document 182 Filed 03/19/21 Page 2 of 5 PageID #: 559



dates of September 24, 2020, and November 10, 2020, that have

been received as Government Exhibits 1 and 2 at the hearing this

date.   Before the revocation hearing began, defense counsel,

with the agreement of the defendant, withdrew his Motion to

Withdraw as Counsel and the court deemed the motion as withdrawn

and the revocation hearing was held.



           The defendant commenced a twenty-six (26) month term

of supervised release in this action on March 14, 2019, as more

fully set forth in the Supervised Release Revocation and

Judgment Order Memorandum Opinion and Order entered by the court

on July 2, 2018.


           The court heard the admissions and objections of the

defendant and the representations and argument of counsel.


           Pursuant to the findings of fact and conclusions of

law made by the court on the record of this proceeding in open

court, which findings and conclusions are ORDERED incorporated

herein by reference, the court found by a preponderance of the

evidence that the defendant has violated the conditions of

supervised release in the following respects:          (1) the defendant

failed to report at any time and participate in the 9 to 12

month program at Recovery Point in Bluefield, West Virginia as
                                     2
  Case 2:16-cr-00012 Document 182 Filed 03/19/21 Page 3 of 5 PageID #: 560



required by the order entered on July 2, 2018, by March 20,

2019; (2) Once the conditions were modified by order entered May

28, 2019, allowing the defendant to participate in the

substitute program of 120 days at the Dismas Charities Inc.,

Community Confinement Center, defendant was discharged from

Dismas after 18 days on July 27, 2019, for failure to comply

with its rules and regulations; (3) on August 31, 2019, the

defendant, in violation of West Virginia law, was found driving

on the public highways on a suspended license; (4) on September

10, 2019, the defendant, in violation of West Virginia law, was

again driving on the public highways on a suspended license; (5)

the defendant failed to report to his probation officer, within

seventy-two hours, his arrest stemming from the incident on May

14, 2020, set forth in paragraph 4 of violation number 3 in the

amended petition; (6) from July 25, 2020, to at least September

1, 2020, the defendant has failed to attend weekly substance

abuse counseling sessions; (7) based on violation number 3

paragraph 4 of the Amendment to Petition with respect to the

events of May 14, 2020, the court made findings of facts and

conclusions of law set forth on the record of the hearing and

finds that based on those findings, the defendant possessed with

intent to distribute heroin, found to weigh 10.803 grams; all as

admitted on the record of the hearing by the defendant as to
                                     3
  Case 2:16-cr-00012 Document 182 Filed 03/19/21 Page 4 of 5 PageID #: 561



(1), (2), (3), (4) (5) and (6), and with respect to (7) admitted

by the defendant only as to his possession rather than

possession with intent to distribute, and all as set forth in

the petition and amended petition on supervised release, and by

the court’s findings on the record of the hearing.



           And the court finding, as more fully set forth on the

record of the hearing, that the violations warrant revocation of

supervised release and, further, that it would unduly depreciate

the seriousness of the violations if supervised release were not

revoked, it is ORDERED that the supervised release previously

imposed upon the defendant in this action be, and it hereby is,

revoked.


           And the court having complied with the requirements of

Rule 32.1(b)(2) and (c)(1) of the Federal Rules of Criminal

Procedure, and finding, after considering the factors set forth

in 18 U.S.C. § 3583 (e), that the defendant should be confined

to the extent set forth below, it is accordingly ORDERED that

the defendant be, and he hereby is, committed to the custody of

the United States Bureau of Prisons for imprisonment for a

period of TWELVE (12) MONTHS and ONE (1) day, with no further

term of supervised release imposed.


                                     4
  Case 2:16-cr-00012 Document 182 Filed 03/19/21 Page 5 of 5 PageID #: 562




          The defendant was remanded to the custody of the

United States Marshal.


          The Clerk is directed to forward copies of this

written opinion and order to the defendant, all counsel of

record, the United States Probation Department, and the United

States Marshal.


                            DATED:       March 19, 2021




                                     5
